UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 19, 2012 Modine Manufacturing Company Exact name of registrant as specified in its charter Wisconsin 1-1373 39-0482000 State or other jurisdiction of incorporation Commission File Number I.R.S. Employer Identification Number 1500 DeKoven Avenue, Racine, Wisconsin Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (262) 636-1200 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07 Submission of Matters to a Vote of Security Holders Election of Directors On July 19, 2012, the shareholders of Modine Manufacturing Company voted to elect Suresh V. Garimella and Christopher W. Patterson to serve as directors until the 2015 Annual Meeting of Shareholders and until their successors are duly elected and qualified.The results of the vote were as follows: Director For Against Abstain Broker Non-Votes Suresh V. Garimella Christopher W. Patterson Approval of Advisory Vote on Executive Compensation (Say on Pay) The shareholders approved the advisory vote on executive compensation.The results of the vote were as follows: For Against Abstain Broker Non-Votes Ratification of Independent Registered Public Accounting Firm The shareholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm.The results of the vote were as follows: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/ Thomas A. Burke Thomas A. Burke President and Chief Executive Officer By: /s/ Margaret C. Kelsey Margaret C. Kelsey Vice President, General Counsel and Secretary Date: July 20, 2012 1
